Citation Nr: 1513994	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-33 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a wool allergy.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, her spouse, and her sister


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1983 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the benefit sought on appeal.

In December 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the Veteran's wool allergy preexisted active duty service and clear and unmistakable evidence demonstrates that the wool allergy was not aggravated beyond its natural progression by service; and the currently diagnosed wool allergy is not shown to be otherwise related to a disease, injury, or event in service.


CONCLUSION OF LAW

The Veteran's pre-existing wool allergy was not aggravated by active service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107; 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his or her possession that pertains to the claim was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in August 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claim.  The letter informed her that additional information or evidence was needed to support her claim, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The August 2011 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing and generally discussed the basis of the prior determination, the element(s) of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Some, but not all, records from the Social Security Administration (SSA) have been associated with the claims file.  The Board acknowledges that normally VA has a duty to attempt to obtain SSA records when it has actual notice that the Veteran is in receipt of SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), however, the Federal Circuit acknowledged that VA's duty to assist was limited to obtaining relevant SSA records.  The Federal Circuit rejected the Veteran's argument in Golz that SSA records are always relevant and VA always is required to obtain them.  The Federal Circuit then defined relevant records as "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321.  The Federal Circuit also stated, "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id. at 1323.  In the present case, there is no indication that the Veteran was granted SSA disability benefits based on her wool allergy currently on appeal.  In fact, her SSA disability benefits were based upon her back disorder and migraines.  Moreover, the Veteran has not contended that the medical records associated with the SSA claim are relevant for the wool allergy claim.

Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014). 

In this case, the Veteran was most recently provided a VA examination in June 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Based on the foregoing, the examiner concluded that the Veteran's wool allergy clearly and unmistakably preexisted service and although it was temporarily aggravated during service, this did not represent a permanent worsening of her wool allergy.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Moreover, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

Factual Background and Analysis

The Veteran contends that her preexisting wool allergy was aggravated during her period of active duty.  Namely, the wool uniforms and wool blankets issued in service caused increasing allergic reactions in the form of significant itching, hives, and lesions.  

In her September 1982 report of medical history at enlistment, the Veteran reported a history of hay fever.  Physical examination at that time was within normal limits and there was no notation made as to any preexisting wool allergy.  A review of the service treatment records show complaints of an allergic reaction to the wool in her uniform and use of blankets.  She reported that whenever she is near wool or wear will, she itches.  Physical examination in August 1983 showed no rashes or urticaria.  At that time, she indicated that in the past she avoided wool, and did not have a problem.  She noted that she has always had a sensitivity to wool.  The assessment was allergic reaction to wool, and she was given Benadryl for the itch.  She was administratively discharged with an entry level separation from the military due to her allergy to wool.  

In September 2011, the Veteran was afforded a VA examination, during which the examiner noted a normal skin examination with history of wool allergy.  The Veteran reported the onset of skin problems was during service upon contact with wool.  She reported itchiness and bumps (hive-like) when exposed to wool.  Her symptoms last 24 to 48 hours, and she avoids all wool.  She denied any symptoms since 2010, and has not had any treatment in the past 12 months.  The examiner found that the Veteran did not have any current skin disease, and did not provide an etiological opinion.  

In December 2011, the Veteran sought private treatment from an allergy specialist, during which she reported diffuse pruritus that is accompanied by rash (non-erythematous).  She reported increasing itching with direct exposure to wool fibers and avoids it.  The physician found no evidence of rash or xerosis, but skin tests were positive for "dust mite, cat, dog, horse, guinea pig, alternaira mold and other molds, most of the tree pollens, grass pollens, and ragweed with a good Histamine control (by prick testing)."  The private allergist indicated that the Veteran's pruritus is of unclear etiology, but that "her environmental sensitivities, particularly dust mite, may play a role."  Of note, the Veteran did not report to the allergist that she had any increasing symptoms during her military service.  

In August 2013, the Veteran's brother submitted a statement indicating that the Veteran has a wool allergy she had told him that she had to go to sick bay "all the time."  He stated that the Veteran is sick all the time and her allergy has prevented her from keeping jobs and supporting her family.  He also stated that she will need treatment for the rest of her life for her allergy to wool, and this has depressed her.  

The Veteran was afforded another VA examination in June 2014, during which the Veteran was diagnosed as having contact dermatitis to wool and urticaria.  The Veteran described her symptoms of itching and hives, and recalled these symptoms in service after she was given a wool uniform and wool blanket.  The examiner noted the Veteran's other allergy history and private treatment-including allergy medications and shots.  In addition to the private allergy test in 2011, the Veteran had "further allergy testing which showed allergies to olds, tree pollen, danders, weed pollen, mites, feather mix, cottonseed, pine, tobacco, kapok, pyrethrum, soybean, peanuts, and strawberry."  Physical examination did not show any skin symptoms, but the Veteran reported two instances of hives in the past 12-month period.  Following review of the claims file, and interview and examination of the Veteran, the examiner found that the Veteran "currently does [not] have any skin findings as her skin rashes are well controlled with her medications.  Her allergy to wool (which existed prior to service) was clearly aggravated by exposure to wool while she was in the military but has not aggravated her current skin condition beyond [its] natural progression as she no longer has wool exposure and the prior wool exposure in the service does not have long lasting effects."

During the Veteran's December 2014 hearing, she reported that he had a mild, wool allergy before she went into the military and that the military aggravated it.  She maintains that she must have allergy shots for the rest of her life "for the wool and everything."  She contends that she cannot be around anyone wearing wool and her husband testified that he cannot wear any wool around his wife.  The Veteran's sister testified that when the Veteran returned from the military her allergy had worsened and she would be up all night scratching, itching, and crying.  She recalled that the Veteran was always scratching and had hives.  Later in the hearing, the Veteran indicated that she did not have any symptoms of her wool allergy before she entered the military service, and didn't "really know" that she had a wool allergy prior to service.  The Veteran testified that she continues to get allergy shots as a precaution, but mostly keeps away from wool.  She endorsed some feverish symptoms and continues to get hives, despite the allergy shots.  

In a statement received from the Veteran's sister in December 2014, she recalled that the Veteran experienced problems with her allergies when she came home from the military service.  She recalled the Veteran had to have shots for her allergy to wool, and would break out in hives when she came into contact with wool.  She noticed that the Veteran never seemed to get relief from her wool allergy with the shots or use of topical cream.  She stated that the Veteran began to have depression due to her wool allergy.  

The Veteran's husband submitted a statement in December 2014 that basically reiterated his hearing testimony, and echoed the same recollections as the Veteran's sister stated in her letter dated that same month.  

The Veteran continues to receive private treatment for her pruritus and wool allergy.  These records, however, do not link any current wool allergy to the Veteran's military service or show that military service aggravated her condition.  Moreover, these private records do not show that her allergy shots are for her wool allergy as there are numerous allergens that impact the Veteran.  

A review of the 1982 enlistment physical shows no wool allergy, and thus, the Board concludes that a wool allergy was not "noted" at entry for the purposes of 38 U.S.C.A. §§ 1111 and 1153.  Thus, the Veteran is presumed sound unless there is clear and unmistakable evidence of a preexisting disability.

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111 ); see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, there is both lay and medical evidence of a wool allergy prior to military service.  The Board, therefore, finds that there is clear and unmistakable evidence that the Veteran's wool allergy preexisted service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the wool allergy was not aggravated during service.  

In this case, the evidence clearly shows that the Veteran's wool allergy preexisted her military service.  As noted above, the June 2014 VA examiner considered the contemporaneous evidence of record, including the post-service clinical records, and concluded there was clear and unmistakable evidence that the Veteran's wool allergy preexisted her military service and was not permanently aggravated thereby.  Indeed, the examiner acknowledged that the Veteran's wool allergy was aggravated during service, but also concluded that it was not permanently aggravated beyond its natural progression.  The Board finds that this conclusion is clearly supported by the medical evidence of record.  Moreover, the examiner provided a detailed rationale indicating that the Veteran was clearly shown to have a wool allergy prior to service, underwent treatment for symptoms associated with her wool allergy during service, and has had post-service relief of symptoms when not exposed to wool. 

The examiner, nevertheless, found that the in-service treatments for a wool allergy are not representative of an aggravation beyond the natural progression of her wool allergy.  In fact, the June 2014 examiner found that the wool exposure during service "does not have long lasting effects."  The Board finds that this examination report is the most probative evidence regarding the question of pre-existence of a wool allergy and whether such was aggravated during service.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In light of the above, the Board finds that the Veteran's currently diagnosed wool allergy (contact dermatitis with urticaria), clearly and unmistakably preexisted her military service, and clearly and unmistakably was not aggravated beyond its natural progression during service.  Although the Veteran did not have a specific finding of a wool allergy at the time of enlistment, she clearly reported a pre-service sensitivity to wool when seeking in-service treatment for rashes and itching-this is supported by the medical evidence of record.  Additionally, the competent and credible evidence of record shows that the Veteran's wool allergy was clearly and unmistakably not aggravated during her military service.  Although the Veteran received treatment for a wool allergy during service, the VA examiner clearly found that the wool allergy underwent no permanent increase in severity during service.  Moreover, her post-service allergy treatment has been focused on the other allergies the Veteran has, and has been attributed mainly to her dust mite allergy.  As such, aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran' s service.  Although the record demonstrates a current diagnosis of a wool allergy, it does not contain reliable evidence of aggravation of the pre-existing wool allergy in service.

In this regard, the Board acknowledges that the Veteran and her relatives are competent to give evidence about what she experienced or what they witnessed; for example, she is competent to discuss the in-service symptoms of her wool allergy and her relatives are competent to describe the Veteran's post-service skin symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, as in most cases, the Veteran and her relatives, are not competent to render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, therefore, the Veteran and her relatives, as lay people, have not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as to determine that the Veteran's wool allergy underwent a permanent aggravation during her military service.  As such, the Board ascribes far more weight to the conclusions of the medical professional who concluded that the Veteran's current wool allergy was not permanently aggravated during her short period of active duty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Furthermore, the Board finds that any assertions by the Veteran or her family that she did not have problems with a wool allergy prior to service or "noted" worsening of her wool allergy beyond its natural progression during service are not credible.  See Savage v. Gober, 10 Vet. App. 488 (1997); McCormick v. Gober, 14 Vet. App 39 (2000).  Importantly, the Board finds the Veteran's statements, and those of her relatives, as to the onset of her wool disability to lack credibility.  During service, she reported that she has always had a problem with exposure to wool and has avoided it in the past.  However, in her September 2011 VA examination, the Veteran reported that the onset of her wool allergy was during service.  The Veteran contradicted herself during her December 2014 hearing wherein she first said she had mild wool allergy prior to service, and then later in the hearing testified that she did not even know she had a wool allergy until she went into the military service.  Her statements, and those made by her family regarding the onset of her symptoms, are directly contradicted by the contemporaneous in-service treatment records noting that the Veteran reported always having a problem with a wool allergy.  In other words, the Board finds that the contemporaneous statements made in the course of in-service treatment for a wool allergy to be more probative than the statements made by the Veteran and her family that she did not have any problems with a wool allergy prior to service.  

In sum, the most probative evidence of record shows that the Veteran's wool allergy clearly and unmistakably preexisted service and was not clearly and unmistakably aggravated beyond its natural progression during service.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a wool allergy, and the benefit of the doubt rule does not apply.  See generally 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a wool allergy is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


